Citation Nr: 0113989	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  94-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle, secondary to a left medial meniscectomy, 
currently evaluated as 50 percent disabling.

2.  The propriety of the initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to an increased rating for a calcaneal valgus 
deformity of the left foot, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 RO decision which denied 
claims for increased ratings for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle (rated 30 percent disabling), residuals 
of a left medial meniscectomy (rated 10 percent disabling), 
and a calcaneal valgus deformity of the left foot (rated 20 
percent disabling).  By the same RO decision, service 
connection for PTSD was granted and rated 10 percent 
disabling, from April 3, 1992.  

By a November 1997 RO decision, the veteran was granted an 
increased rating from 30 to 50 percent for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle, effective from April 3, 1992, and he was 
granted an increased rating for PTSD from 10 to 30 percent, 
effective from April 3, 1992.  By an April 2000 decision, the 
veteran's rating for PTSD was further increased from 30 to 70 
percent, effective from March 1, 1998.  The veteran continues 
to appeal to the Board for higher ratings.



REMAND

In March 2000, the veteran's representative sent to the RO a 
copy of an award letter, indicating that the veteran had been 
granted Social Security Administration (SSA) disability 
benefits.  SSA records are not currently associated with the 
claims folder and should be obtained.  Massors v. Derwinski, 
2 Vet App 181 (1992).

The veteran last underwent VA compensation examinations in 
1998.  Fulfillment of the statutory duty to assist also 
includes conducting thorough and contemporaneous medical 
examinations, which take into account the records of prior 
treatment, so that the evaluations of the disabilities at 
issue will be fully informed.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.
	
Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in New York and 
Florida.  The RO should then contact the 
identified sources and obtain copies of 
the records, following the procedures of 
38 C.F.R. § 3.159, and advise the veteran 
of any records it is unable to obtain.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO should 
advise the veteran of any records it is 
unable to obtain.

3.  The veteran should be scheduled for a 
VA veins examination to evaluate the 
nature and etiology of any current 
disability of the lower legs.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  All 
findings should be reported in detail.  
The examiner should address the 
following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have persistent 
edema and stasis pigmentation or eczema, 
with or without intermittent ulceration?  
If so, identify the effected area.

c.  Does the veteran have persistent 
edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent 
ulceration?  If so, identify the effected 
area.

d.  Does the veteran have massive board-
like edema with constant pain at rest?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

4.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
severity of his calcaneal valgus 
deformity of the left foot and his 
residuals of a left medial meniscectomy.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  What are the standards for normal 
ranges of motion for the left knee and 
left ankle for the different range of 
motion tests?

c.  The physician should indicate whether 
the veteran has recurrent subluxation or 
lateral instability of the left knee.  If 
so, the examiner should state whether the 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.

d.  The examiner should determine whether 
the left knee or ankle disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

e.  The examiner should state whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee and/or left ankle is used repeatedly 
over a period of time.  Again, these 
determinations, if possible, should be 
expressed in terms of degree of 
additional range of motion loss due to 
pain on use during flare-ups.
 
If it is not feasible to answer any of 
the above listed questions, this should 
be so stated. 

5.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician so that he/she may review 
pertinent aspects of the veteran's 
medical history in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  Additionally, the 
examiner's report must address the 
following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals that interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression that affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect her personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran have persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting herself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical Global Assessment 
of Functioning Score, as provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This score should, 
if possible, be based only on the 
veteran's service connected psychiatric 
disability.  It is imperative that the 
physician explain the significance of the 
score assigned in order to assist the RO 
and the Board to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

6.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Thereafter, the RO should adjudicate 
the veteran's claims in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).	


